DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28th, 2022 has been entered.

Response to Arguments
Applicant's arguments filed October 24th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that Kanemitsu's Figure 5 shows that resin layer L1 is not located at a radially outer side of the non-orbiting wrap, the Examiner respectfully disagrees. Figure 5 is not depicting the extent of resin layer L1 as alleged by Applicant. Instead, Figure 5 is depicting an exemplary cutting direction of a cutting tool used to form the angled grooves "C" in the resin layer L1 (paras. 51-53; Figs. 5-6 ).  In reality, the resin layer L1 is, in fact, a spiral seal located along the entirety of non-orbiting wrap 5b, as seen in Figure 1 and disclosed at paras. 29-33 & 41. Thus, resin layer L1 is located at the radially outer side of the non-orbiting wrap 5b, as claimed. As such, Applicant's argument is not persuasive.
In regards to Applicant’s argument that Kanemitu’s ridges “C” are protrusions, and because the second sealing device in Kanemitsu comprises a protrusion, Kanemitsu discloses a configuration that is opposite to that claimed, the Examiner respectfully notes that Applicant’s limitation precluding a protrusion for the second sealing member has been newly added by Applicant and constitutes new matter (please refer to the 112(a) rejection below).

In regards to Applicant's argument that Kanemitsu's thickness reduced region (which receives bearing 9) is not formed in the same manner as Applicant's thickness reduced region, the Examiner respectfully disagrees. Applicant alleges that Kanemitsu's thickness reduced region does not face the non-orbiting scroll wrap, but respectfully, this is simply incorrect. Figure 1 clearly depicts that the thickness reduced region faces both bearing 9 and non-orbiting wrap 5b. In other words, the thickness reduced region has opposing side faces that face opposite from one another; one toward the bearing 9 and one toward the scroll 5. The side face which faces the non-orbiting wrap 5b clearly forms a portion of the seal gap, as claimed. As such, Applicant's argument is not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added limitations of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In this instance, the drawings fail to depict the second sealing device not being a protrusion, as now recited.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 & 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this instance, Claim 1 contains new matter that is not supported by the originally filed specification.  Claim 1 recites “a second sealing device is provided in or on one of a second end surface of the second non-orbiting wrap portion and the second covering portion, and does not comprise a protrusion protruding form the one of the second end surface and the second covering portion ”; this limitation constitutes new matter for multiple reasons.  First, the specification does not provide support for a second sealing device provided in or on the second covering portion.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it never speaks to a “second covering portion”, and as such, it appears that the only support for such structure comes from the figures alone (for example, Figure 7 depicts, but does not label, a second covering portion of the orbiting scroll end plate).  However, there is no disclosure of a second sealing member being arranged on the second covering portion, as recited in Claim 1.  In fact, paragraph 14 of the specification makes clear that the second sealing member is arranged on an end surface of the second non-orbiting wrap portion.  Furthermore, while Figure 6 (which depicts the embodiment being recited in Claim 1) shows a first sealing member (protrusion 157) and an associated gap G, it does not support the presence of a second sealing device provided in or on the second covering portion.  Applicant alleges that Figure 6 shows that the second sealing device “is located in groove 155” and “is not a protrusion”.  Respectfully, Figure 6 does not depict the second sealing device, but merely depicts groove 155, and thus, it cannot be determined from Figure 6 alone whether or not the second sealing device is a protrusion.  Second, the final limitation of Claim 1 constitutes a negative limitation.  Applicant should note that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)).  In this case, the specification does not provide basis for this negative limitation.  In particular, the specification never positively precludes the second sealing member from being a protrusion, as now recited, and the mere absence of a positive recitation is not basis for an exclusion.  Given these facts, Claim 1 clearly contains multiple instances of unsupported limitations. As such, because there is no support for Applicant’s claim language, Claim 1 constitutes new matter.   
In the spirit of expeditious prosecution, the Examiner would respectfully suggest that Applicant amend claim 1 to:
1) require the second sealing device to be provided in or on a second end surface of the second non-orbiting wrap portion, and
2) remove the negative limitation entirely.
For examination purposes herein, the Examiner has interpreted Claim 1 as requiring the second sealing device to be provided in or on a second end surface of the second non-orbiting wrap portion.  Additionally, the negative limitation has been interpreted as not further limiting.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-9, 13-14, 16, & 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0238007 to Kanemitsu et al.

    PNG
    media_image1.png
    784
    805
    media_image1.png
    Greyscale

(1)	A scroll compressor (1; Fig. 1), comprising: a non-orbiting scroll (5) comprising a non-orbiting scroll end plate (5a) and a spiral non-orbiting wrap (5b) extending from the non-orbiting scroll end plate; and an orbiting scroll (4) comprising an orbiting scroll end plate (4a) and an orbiting wrap (4b) extending from the orbiting scroll end plate and meshingly engaging with the non-orbiting wrap to form compression chambers (S1; Fig. 1), wherein the non-orbiting wrap comprises a first non-orbiting wrap portion at a radially outer side (Fig. 1; labeled by the Examiner for clarity) and a second non-orbiting wrap portion at a radially inner side (Fig. 1; labeled by the Examiner for clarity), the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1); the second non-orbiting wrap portion is always covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1); the orbiting scroll end plate comprises a first covering portion (Fig. 1; labeled by the Examiner for clarity) corresponding to the first non-orbiting wrap portion, and a second covering portion corresponding to the second non-orbiting wrap portion (Fig. 1; labeled by the Examiner for clarity); and a first sealing device (the radially outer portion of spiral resin layer L1; Figs. 1-2) is provided in or on one of a first end surface of the first non-orbiting wrap portion and the first covering portion (para. 41 discloses mounting of the resin sealing device L1 on the end surface of the fixed scroll wrap so that it protrudes therefrom) and comprises a protrusion protruding from the one of the first end surface and the first covering portion (it is apparent in Fig. 2 that resin layer L1 protrudes from the first end surface), wherein the protrusion is spaced from the other of the first end surface and the first covering portion by a predetermined gap (a gap is formed by depth “d” at grooves C and by “oil film” at ridges B; seen in Fig. 2 and discussed in para. 36; thus, the entirety of L1 is spaced away from the first covering portion by a gap and by a thin oil film); and a second sealing device (the radially inner portion of spiral resin layer L1; Figs. 1-2) is provided in or on one of a second end surface of the second non-orbiting wrap portion and the second covering portion (see the 112(a) rejection above; para. 41 discloses mounting of the resin sealing device L1 on the fixed scroll wrap, including the inner/second end surface thereof), and does not comprise a protrusion protruding from the one of the second end surface and the second covering portion (see the 112(a) rejection above; this limitation has been interpreted as not further limiting)

(8)	A scroll compressor (1; Fig. 1), comprising: a non-orbiting scroll (5) comprising a non-orbiting scroll end plate (5a) and a spiral non-orbiting wrap (5b) extending from the non-orbiting scroll end plate; and an orbiting scroll (4) comprising an orbiting scroll end plate (4a) and an orbiting wrap (4b) extending from the orbiting scroll end plate and meshingly engaging with the non-orbiting wrap to form compression chambers (S1), wherein the non-orbiting wrap comprises a first non-orbiting wrap portion at a radially outer side (Fig. 1; labeled by the Examiner for clarity) and a second non-orbiting wrap portion at a radially inner side (Fig. 1; labeled by the Examiner for clarity), the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1), the second non-orbiting wrap portion is always covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1), the orbiting scroll end plate comprises a first covering portion (Fig. 1; labeled by the Examiner for clarity)  corresponding to the first non-orbiting wrap portion and a second covering portion (Fig. 1; labeled by the Examiner for clarity) corresponding to the second non-orbiting wrap portion, and a first sealing device (the radially outer portion of spiral resin layer L1; Figs. 1-2) is provided on a first end surface of the first non-orbiting wrap portion (para. 41 discloses mounting of the resin sealing device L1 on the end surface of the fixed scroll wrap), wherein the first covering portion comprises a thickness reduced region (the radially outer region, which is made thinner to receive the bearing 9) so as to form a first predetermined gap between the first sealing member and the thickness reduced region (Figs. 1 & 3 make clear that a gap is formed by the arrangement of the first covering portion (including the thinned region) and the adjacent seal member L1).

In regards to Claim 3, the protrusion (L1) is a coating applied to the first end surface of the first non-orbiting wrap portion (paras. 31-33).
In regards to Claim 9, the thickness reduced region of the first covering portion has a constant thickness or a varied thickness (a constant thickness is apparent in Fig. 1).
In regards to Claim 10, the second sealing member is continuous with the first sealing member (the first and second sealing members are integrally formed by the sealing resin layer “L1”).
In regards to Claims 13 & 16, Kanemitsu makes clear that a fluid/oil seal is achieved via the predetermined gap between the protrusion and the first covering portion/thickness reduced region (“an oil film”; para. 36).
In regards to Claims 14 & 18, Kanemitsu discloses that the first predetermined gap is “1 to 20 μm” (para. 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0238007 to Kanemitsu et al.
In regards to Claim 12, the thickness reduced region of Kanemitsu’s first covering portion has a thickness less than a thickness of other parts (i.e. the radially inner region) of the first covering portion (this difference in thickness is apparent in Fig. 1).  However, Kanemitsu does not disclose that the radially outer region thickness is reduced “by 0 μm to 100 μm” relative to the inner portion, as claimed.  However, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In the instant case, Kanemitsu clearly discloses that the radially outer end of the first covering portion has a smaller thickness than other radially inner portions thereof, as claimed.  This is the same structure provided by Applicant’s recited invention.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraph 50 of the instant application, this thickness range has been disclosed, but the applicant has failed to disclose any criticality for the claimed range limitation.

Allowable Subject Matter
Claims 7, 10-11, 15, & 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC